DETAILED ACTION
	Applicant’s response of February 10, 2022 has been fully considered.  Claim 10 is amended and claims 11-14 are added.  Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (JP 2014-070137) in view of Arai et al. (US 2009/0305111).  The citations below for Shinohara et al. are taken from an English language machine translation included herewith.
Regarding claims 1-5, Shinohara et al. teaches a composition comprising a rubber composition comprising 1 to 30 parts by weight of a polyether compound with respect to 100 parts by weight of a rubber component having a weight average molecular weight of 100,000 to 2,000,000 (considered “high” molecular weight based on instant paragraph [0050]) (¶10).  The polyether compound corresponds to the low molecular weight polyether polymer of the instant claims and the rubber component corresponds to the high molecular weight polyether polymer of the instant claims.  The polyether compound contains 5 to 200 repeating units represented by general formula (1) and has a weight average molecular weight of 1,000 to 50,000 (considered “low” molecular weight according to instant paragraph [0034]).  Moreover, at least a part of the repeating units are represented by general formula (2) (¶29).  

    PNG
    media_image1.png
    174
    443
    media_image1.png
    Greyscale

The ratio of the repeating unit represented by general formula (2) to all the monomer units constituting the polyether compound is 30 mol% or more (¶39).  The rubber component is preferably a polyether rubber with units based on 25 to 95 mol% of an ethylene oxide monomer (general formula 1 above where A is a hydrogen atom) and 1 to 15 mol% of a unit based on an oxylan monomer such as propylene oxide (also an oxirane monomer) (¶16-23).  Based on the molecular weight, this rubber polymer will contain more than 200 oxirane monomer units.  The composition is formed by blending and kneading (mixing and applying a shear force) the components of the composition without the use of a solvent (¶82).
Shinohara et al. does not teach that the composition comprises 200 parts by weight or more of a metal-containing powder that is a metal oxide powder and a metal powder per a total of 100 parts by weight of the polyether polymers.  However, Arai et al. teaches a thermoplastic resin composite material (¶46) comprising from 2 to 40% by mass of a polyether rubber (¶50; 78) and from 60-98% by mass of a filler material that may be a combination of a metallic material (metal powder) and a metal oxide (known that these compounds are typically powders when used in this capacity) (¶59, 60, 78).  Standardizing the amount of the polyether rubber to 100 parts by mass, the filler is used in an amount of at least 150 parts by weight (60% filler) up to a high amount of 4900 parts by weight (98% filler) (calculated by Examiner).  This range overlaps the amount claimed.  Additionally, Arai et al. teaches an example using 85 parts by weight of the filler to 15 parts by weight of the polymer/rubber.  Standardizing the polymer/rubber to be 100 parts by weight, the amount of the filler added would be about 567 parts by weight, which meets the claim limitation (calculated by Examiner).  Shinohara et al. and Arai et al. are analogous are because they are from the same field of endeavor, namely that of polyether rubber compositions useful as molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add the metallic fillers, as taught by Arai et al., to the composition, as taught by Shinohara et al., and would have been motivated to do so to develop electrical conductivity without losing mechanical characteristics (¶6).
	Regarding claim 8, Shinohara et al. teaches that the polyether compound is present in 1 to 30 parts by weight per 100 parts by weight of the polyether rubber (¶76).  Amounts of 5 to 30 parts by weight of the polyether compound read on the ratios claimed by applicant (calculated by Examiner).  
	Regarding claim 10, Shinohara et al. teaches that the composition is made by blending and kneading (applying a shear force) the polyether compound, the rubber component, and additives such as a filler and a cross-linking agent (¶82).  A solvent is not needed for forming the composition.
	Regarding claims 11 and 13, Shinohara et al. teaches a rubber composition comprising 1 to 30 parts by weight of a polyether compound with respect to 100 parts by weight of a rubber component as set forth above.  A ratio of 30 parts by weight of the polyether compound (low molecular weight compound) to 100 parts by weight of the rubber (high molecular weight compound) produces a ratio of 1:3.33, which is within the range claimed.

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (JP 2014-070137) in view of Arai et al. (US 2009/0305111) as applied to claim 1 above, and further in view of Hayano et al. (US 2013/0214209).
Regarding claims 6 and 7, Shinohara et al. and Arai et al. teach the composition as set forth above.  Shinohara et al. does not teach that the polyether rubber contains a cationic group.  However, Hayano et al. teaches a polyether rubber comprising units expressed by the above general formula (2) of Shinohara et al. in an amount of 0.1 to less than 30 mol% (¶10).  This polyether rubber may also contain ethylene oxide units (¶52) and possesses a weight average molecular weight of 200,000 to 2,000,000 (¶61).  Hayano essentially teaches the polyether rubber of Shinohara et al. but including monomer units which contain a cationic group.  Shinohara et al. and Hayano et al. are analogous art because they are from the same field of endeavor, namely that of polyether rubber compositions for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a cationic group, as taught by Hayano et al., to the polyether rubber, as taught by Shinohara et al., and would have been motivated to do so in order to produce a composition that has little variation in electrical resistance value and has a low electrical resistance value (¶8).
Regarding claim 9, Shinohara et al. and Arai et al. teach the composition as set forth above.  Shinohara et al. does not teach that the composition is in the form of a sheet.  However, Hayano et al. teaches that the composition containing the polyether rubber can be shaped into a sheet (¶89).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form the composition, as taught by Shinohara et al., into a sheet, as taught by Hayano et al., and would have been motivated to do so because Hayano et al. teaches that a sheet is suitable shape into which to mold the composition.

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Claims 12 and 14 require that a ratio between the cationic group-containing low molecular weight polyether polymer and the high molecular weight polyether polymer is 70:30 to 33:67 in terms of a weight ratio of "cationic group-containing low molecular weight polyether polymer:high molecular weight polyether polymer".  The ratio taught by Shinohara et al. at most 23:77 (calculated by Examiner), which is well outside of the range claimed.  There is no teaching available in the prior art of record or within the knowledge available to one of ordinary skill in the art to modify this ratio to fall within that claimed.  Therefore, claims 12 and 14 contain allowable subject matter.

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that the conductive fillers in Arai et al. are not limited to just metallic materials and include carbonaceous materials, which are used in the examples.  Applicant argues that one of ordinary skill in the art would not have been directed to choose the metallic materials of Arai et al. in preference to the carbonaceous materials used in the examples.  This argument is unpersuasive.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  Arai et al. teaches that the metallic materials are just as suitable for use in the disclosed invention as the carbonaceous materials.  It is not a requirement that a prior art reference teach a preference for one material over the other; they are both suitable for use and both taught by Arai et al. so that one of ordinary skill in the art can choose either one.  This argument is unpersuasive.
Applicant also argues that one of ordinary skill in the art would not use the same amount of the metallic material as is used of the carbonaceous material, specifically as in the examples of Arai et al.  This argument is also unpersuasive.  Arai et al. essentially teaches all of the metallic materials and carbonaceous materials to be equivalent for use within the invention and it teaches one amount range for use within the invention.  It has been shown above that the range taught by Arai et al. overlaps that claimed by applicant.  As for the examples of Arai et al., the Office does not agree with the position of the applicant on this issue.  However, since the range claimed has been taught by an overlapping range available within the specification of Arai et al., the Office is not held to the exact amount used in the examples.  This argument is unpersuasive.
Additionally, the prior art of record does not need to teach any of the advantageous effects discovered by applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767